Title: To Alexander Hamilton from George Washington, 16 February 1791
From: Washington, George
To: Hamilton, Alexander



Philadelphia Feby. 16th: 1791
Sir,

“An Act to incorporate the Subscribers to the Bank of the United States” is now before me for consideration.
The constitutionality of it is objected to. It therefore becomes more particularly my duty to examine the ground on wch. the objection is built. As a mean of investigation I have called upon the Attorney General of the United States in whose line it seemed more particularly to be for his official examination and opinion. His report is, that the Constitution does not warrant the Act. I then applied to the Secretary of State for his sentiments on this subject. These coincide with the Attorney General’s; and the reasons for their opinions having been submitted in writing, I now require, in like manner, yours on the validity & propriety of the above recited Act: and that you may know the points on which the Secretary of State and the Attorney-General dispute the constitutionality of the Act; and that I may be fully possessed of the Arguments for and against the measure before I express any opinion of my own, I give you an opportunity of examining & answering the objections contained in the enclosed papers. I require the return of them when your own sentiments are handed to me (which I wish may be as soon as is convenient); and further, that no copies of them be taken, as it is for my own satisfaction they have been called for.

Go: Washington
The Secretary of the Treasury.

